Title: Estimate of the Domestic Expenses of the State Department for 1793, 18 October 1792
From: Jefferson, Thomas
To: Nourse, Joseph


Estimate of the Expenses of the Department of Stateat home, for one Year, commencing 1. January 1793.



Dollrs.



The Secretary of State’s salary
3,500   



 One chief Clerk      do.
 800   



 Three Clerks       do.
 1,500   



Clerk for foreign Languages do.
 250   
Dollrs.  


Office keeper and Messenger do.
  250   
 6,300   


Stationary of all kinds
 170   



Firewood
 90   



Office rent
256.67



A collection of the laws of the States, alreadybegun, to be completed to the present time,and continued
 30   



Newspapers from the different States abt. 20a 4 dollrs.
 80   



Gazettes from, and Gazettes sent to, am.ministers abroad
 25   



Laws of the 2d. Session of the 2d Congress tobe published in 5 newspapers at abt. 100.dollrs. each
 500   



for printing an edition of the same to bedistributed agreeably to Law
  700   
 1,851.67


whole amount of the expenses of the Depart. at home
 8,151.67


Department of State Octr. 18th. 1792.

 Th: Jefferson




NB. The act of the last Congress Ch.8.§4. makes it a duty, on a certain contingency, for the Secretary of state to send special messengers for the purpose therein mentioned. But as the case is not likely to happen, it is thought unnecessary to propose a provision of money for it: and the less so as Congress will be in session at the time, and will doubtless make the provision in the moment, should it be wanting.

